         Case 16-34911             Doc 39     Filed 11/08/18 Entered 11/08/18 10:17:48                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: CALDERONE, MICHAEL J.                                                      § Case No. 16-34911-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on November 01, 2016. The undersigned trustee was appointed on November 01, 2016.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                21,836.99

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                            4,144.85
                                    Bank service fees                                                    366.58
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                17,325.56
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 16-34911              Doc 39  Filed 11/08/18 Entered 11/08/18 10:17:48 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 11/27/2017
                                                                       this
       and the deadline for filing governmental claims was 11/27/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,933.70. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,933.70, for a total compensation of $2,933.70. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 10/22/2018                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                         Case 16-34911                   Doc 39           Filed 11/08/18 Entered 11/08/18 10:17:48                                             Desc Main
                                                                           Document     Page 3 of 10
                                                                                                                                                                                   Exhibit A


                                                                                     Form 1                                                                                        Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 16-34911-ABG                                                                     Trustee:        (330290)        ILENE F. GOLDSTEIN
Case Name:          CALDERONE, MICHAEL J.                                                     Filed (f) or Converted (c): 11/01/16 (f)
                                                                                              §341(a) Meeting Date:           12/01/16
Period Ending: 10/22/18                                                                       Claims Bar Date:                11/27/17

                                  1                                          2                            3                          4                   5                     6

                     Asset Description                                   Petition/             Estimated Net Value             Property             Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                     Unscheduled        (Value Determined By Trustee,       Abandoned             Received by       Administered (FA)/
                                                                          Values             Less Liens, Exemptions,          OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                           and Other Costs)                                                     Remaining Assets

 1        314 Rock Hall Circle, Gray slake, IL 60030-0000,                  65,000.00                            0.00                                          0.00                       FA
           Imported from original petition Doc# 1 (See
          Footnote)

 2        3511 Central Road #201, Glenview, IL 60025-0000,                  80,000.00                            0.00                                    21,836.99                        FA
           Imported from original petition Doc# 1

 3        Cash                                                                    25.00                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 4        Checking x 7602: Chase Bank                                             36.99                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 5        Household Goods and Furnishings                                    1,500.00                            0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 6        Electronics                                                            500.00                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 7        Clothes                                                                150.00                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 8        Fidelity Life Insurance $250,000 Term Policy: Ve                         0.00                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 9        2007 Ford Edge. Entire property value: $3,500.00                   3,500.00                            0.00                                          0.00                       FA
           Imported from original petition Doc# 1

10        1996 Ford Lincoln. Entire property value: $500.0                       500.00                          0.00                                          0.00                       FA
           Imported from original petition Doc# 1

 10      Assets         Totals (Excluding unknown values)                 $151,211.99                           $0.00                                   $21,836.99                      $0.00


      RE PROP# 1           Regardless of the Debtors schedules (apparent typograghical error)the debtor thought the house worth
                           $184,000.00 Trutee took higher value from Zillow and still there was no equity. Debtor's Counsel
                          did not ammend to correct error.



      Major Activities Affecting Case Closing:

                    STATUS: January 2018 The trustee recovered a surplus from funds in a foreclosure on the sale of real estate. She will be filing tax returns now that the 2017 tax
                    tables are available




                                                                                                                                                  Printed: 10/22/2018 04:02 PM      V.14.14
                     Case 16-34911                   Doc 39        Filed 11/08/18 Entered 11/08/18 10:17:48                                  Desc Main
                                                                    Document     Page 4 of 10
                                                                                                                                                                 Exhibit A


                                                                           Form 1                                                                                Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 16-34911-ABG                                                       Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       CALDERONE, MICHAEL J.                                          Filed (f) or Converted (c): 11/01/16 (f)
                                                                                §341(a) Meeting Date:        12/01/16
Period Ending: 10/22/18                                                         Claims Bar Date:             11/27/17

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    September 30, 2018          Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                  Printed: 10/22/2018 04:02 PM   V.14.14
                         Case 16-34911                     Doc 39           Filed 11/08/18 Entered 11/08/18 10:17:48                                                 Desc Main
                                                                             Document     Page 5 of 10
                                                                                                                                                                                        Exhibit B


                                                                                          Form 2                                                                                        Page: 1

                                                          Cash Receipts And Disbursements Record
Case Number:         16-34911-ABG                                                                         Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           CALDERONE, MICHAEL J.                                                                Bank Name:            Rabobank, N.A.
                                                                                                          Account:              ******8166 - Checking Account
Taxpayer ID #:       **-***4909                                                                           Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 10/22/18                                                                                   Separate Bond: N/A

   1             2                            3                                            4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                                   Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                     Description of Transaction                   T-Code              $                  $               Account Balance
08/18/17       {2}         Dorothy Brown Clerk of Circuit Court    Foreclosure surplus                               1110-000               21,836.99                                21,836.99
08/31/17                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         10.46          21,826.53
09/29/17                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         30.34          21,796.19
10/31/17                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         33.44          21,762.75
11/30/17                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         31.30          21,731.45
12/29/17                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         30.21          21,701.24
01/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         34.33          21,666.91
02/23/18       101         The Law Offices of Zane L. Zielinski,   Special Counsel Fees                              3210-600                                     3,790.00           17,876.91
                           P.C.
02/23/18       102         The Law Offices of Zane L. Zielinski,   Expenses Paid to Special Counsel                  3220-610                                        348.08          17,528.83
                           P.C.
02/23/18       103         Inrternational Sureties, Ltd            BOND PREMIUM PAYMENT ON BANK                      2300-000                                          6.77          17,522.06
                                                                   BALANCE AS OF 02/23/2018 FOR CASE
                                                                   #16-34911
02/28/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         29.08          17,492.98
03/30/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         25.55          17,467.43
04/30/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         24.28          17,443.15
05/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         27.60          17,415.55
06/29/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         24.21          17,391.34
07/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         26.68          17,364.66
08/31/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         25.80          17,338.86
09/28/18                   Rabobank, N.A.                          Bank and Technology Services Fee                  2600-000                                         13.30          17,325.56

                                                                                         ACCOUNT TOTALS                                     21,836.99             4,511.43         $17,325.56
                                                                                                Less: Bank Transfers                             0.00                  0.00
                                                                                         Subtotal                                           21,836.99             4,511.43
                                                                                                Less: Payments to Debtors                                              0.00
                                                                                         NET Receipts / Disbursements                     $21,836.99             $4,511.43



                                                                                                                                              Net             Net                    Account
                                                                                         TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                                         Checking # ******8166                              21,836.99             4,511.43           17,325.56

                                                                                                                                          $21,836.99             $4,511.43         $17,325.56




{} Asset reference(s)                                                                                                                                Printed: 10/22/2018 04:02 PM       V.14.14
                    Case 16-34911              Doc 39       Filed 11/08/18 Entered 11/08/18 10:17:48                                             Desc Main
                                                             Document     Page 6 of 10

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                            Claims Bar Date: November 27, 2017

Case Number: 16-34911-ABG                                            Page: 1                                                               Date: October 22, 2018
Debtor Name: CALDERONE, MICHAEL J.                                                                                                         Time: 04:02:19 PM
Claim #   Creditor Name & Address                     Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          ILENE F. GOLDSTEIN                          Admin Ch. 7                                                      $2,933.70                      $0.00        2,933.70
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          PBG Financial Services Inc                  Admin Ch. 7                                                      $1,622.50                      $0.00        1,622.50
200       666 Dunde Road
          Suite 401
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,          Admin Ch. 7                                                      $2,905.00                      $0.00        2,905.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
4P        Illinois Department of Revenue Bankruptcy   Priority                                                      $287,778.45                       $0.00      287,778.45
 570      Section                                                   History: Details4-109/14/2017Claim #4 filed by Illinois Department of Revenue
          PO Box 19035                                              Bankruptcy Section, Amount claimed: $370540.63 (ADI, EPoc )
          Springfield, IL 62794-9035                                --------------------------------------------------------------------------------* * *


1         Discover Bank                               Unsecured                                                       $10,902.32                      $0.00       10,902.32
 610      Discover Products Inc                                     History: Details1-108/30/2017Claim #1 filed by Discover Bank, Amount claimed:
          PO Box 3025                                               $10902.32 (Dingus, Mandy )
          New Albany, OH 43054-3025                                 --------------------------------------------------------------------------------* * *



2         First Data Global Leasing                   Unsecured                                                           $690.43                     $0.00          690.43
 610      by American InfoSource LP as agent                        History: Details2-108/30/2017Claim #2 filed by First Data Global Leasing, Amount
          4515 N Santa Fe Ave                                       claimed: $690.43 (Boswell, Ashley )
          Oklahoma City, OK 73118                                   --------------------------------------------------------------------------------* * *



3         First Data Global Leasing                   Unsecured                                                           $690.43                     $0.00          690.43
 610      by American InfoSource LP as agent                        History: Details3-108/30/2017Claim #3 filed by First Data Global Leasing, Amount
          4515 N Santa Fe Ave                                       claimed: $690.43 (Boswell, Ashley )
          Oklahoma City, OK 73118                                   --------------------------------------------------------------------------------* * *



4U        Illinois Department of Revenue Bankruptcy   Unsecured                                                       $82,762.18                      $0.00       82,762.18
 610      Section                                                   History: Details4-109/14/2017Claim #4 filed by Illinois Department of Revenue
          PO Box 19035                                              Bankruptcy Section, Amount claimed: $370540.63 (ADI, EPoc )
          Springfield, IL 62794-9035                                --------------------------------------------------------------------------------* * *


5         Capital One, N.A.                           Unsecured                                                        $1,995.56                      $0.00        1,995.56
 610      c/o Becket and Lee LLP                                    History: Details5-110/09/2017Claim #5 filed by Capital One, N.A., Amount claimed:
          PO Box 3001                                               $1995.56 (Deegan, Greg )
          Malvern, PA 19355-0701                                    --------------------------------------------------------------------------------* * *
                    Case 16-34911               Doc 39   Filed 11/08/18 Entered 11/08/18 10:17:48                                             Desc Main
                                                          Document     Page 7 of 10

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: November 27, 2017

Case Number: 16-34911-ABG                                         Page: 2                                                               Date: October 22, 2018
Debtor Name: CALDERONE, MICHAEL J.                                                                                                      Time: 04:02:19 PM
Claim #   Creditor Name & Address                   Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date      Claim Balance

6         PYOD, LLC its successors and assigns as   Unsecured                                                       $1,589.42                      $0.00         1,589.42
 610      assignee                                               History: Details6-110/12/2017Claim #6 filed by PYOD, LLC its successors and
          of Citibank, N.A.                                      assigns as assignee, Amount claimed: $1589.42 (Lamb, David )
          Resurgent Capital Services,PO Box 19008                --------------------------------------------------------------------------------* * *
          Greenville, SC 29602


7         PYOD, LLC its successors and assigns as   Unsecured                                                      $15,355.09                      $0.00        15,355.09
 610      assignee                                               History: Details7-110/12/2017Claim #7 filed by PYOD, LLC its successors and
          of Citibank, N.A.                                      assigns as assignee, Amount claimed: $15355.09 (Lamb, David )
          Resurgent Capital Services,PO Box 19008                --------------------------------------------------------------------------------* * *
          Greenville, SC 29602


8         Portfolio Recovery Associates, LLC        Unsecured                                                          $694.96                     $0.00           694.96
 610      Successor to CITIBANK, N.A.                            History: Details8-111/02/2017Claim #8 filed by Portfolio Recovery Associates, LLC,
          (THE HOME DEPOT),POB 41067                             Amount claimed: $694.96 (Dotson, Danielle )
          Norfolk, VA 23541                                      --------------------------------------------------------------------------------* * *



9         Midland Funding, LLC                      Unsecured                                                      $12,739.09                      $0.00        12,739.09
 610      Midland Credit Management, Inc. as,                    History: Details9-111/06/2017Claim #9 filed by Midland Funding, LLC, Amount
          WARREN, MI 48090                                       claimed: $12739.09 (ADI, EPoc )
                                                                 --------------------------------------------------------------------------------* * *


10        Midland Funding, LLC                      Unsecured                                                       $2,391.74                      $0.00         2,391.74
 610      Midland Credit Management, Inc. as,                    History: Details10-111/06/2017Claim #10 filed by Midland Funding, LLC, Amount
          WARREN, MI 48090                                       claimed: $2391.74 (ADI, EPoc )
                                                                 --------------------------------------------------------------------------------* * *


11        Midland Funding, LLC                      Unsecured                                                       $1,112.62                      $0.00         1,112.62
 610      Midland Credit Management, Inc. as,                    History: Details11-111/06/2017Claim #11 filed by Midland Funding, LLC, Amount
          WARREN, MI 48090                                       claimed: $1112.62 (ADI, EPoc )
                                                                 --------------------------------------------------------------------------------* * *


12        Midland Funding, LLC                      Unsecured                                                          $379.80                     $0.00           379.80
 610      Midland Credit Management, Inc. as,                    History: Details12-111/06/2017Claim #12 filed by Midland Funding, LLC, Amount
          WARREN, MI 48090                                       claimed: $379.80 (ADI, EPoc )
                                                                 --------------------------------------------------------------------------------* * *


13        Directv, LLC                              Unsecured                                                          $415.89                     $0.00           415.89
 610      by American InfoSource LP as agent                     History: Details13-111/17/2017Claim #13 filed by Directv, LLC, Amount claimed:
          4515 N Santa Fe Ave                                    $415.89 (Boswell, Ashley )
          Oklahoma City, OK 73118                                --------------------------------------------------------------------------------* * *




<< Totals >>                                                                                                      426,959.18                         0.00      426,959.18
          Case 16-34911        Doc 39      Filed 11/08/18 Entered 11/08/18 10:17:48                 Desc Main
                                            Document     Page 8 of 10


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 16-34911-ABG
            Case Name: CALDERONE, MICHAEL J.
            Trustee Name: ILENE F. GOLDSTEIN
                                               Balance on hand:                          $          17,325.56
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
                                                     None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          17,325.56

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                  2,933.70                 0.00        2,933.70
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                2,905.00                 0.00        2,905.00
GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - PBG Financial Services Inc           1,622.50                 0.00        1,622.50
                           Total to be paid for chapter 7 administration expenses:       $             7,461.20
                           Remaining balance:                                            $             9,864.36

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $                 0.00
                           Remaining balance:                                            $             9,864.36




   UST Form 101-7-TFR (05/1/2011)
           Case 16-34911         Doc 39      Filed 11/08/18 Entered 11/08/18 10:17:48                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $287,778.45 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  4P           Illinois Department of Revenue Bankruptcy            287,778.45                  0.00       9,864.36
               Section
                                                 Total to be paid for priority claims:      $            9,864.36
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 131,719.53 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Discover Bank                                          10,902.32                 0.00              0.00
  2            First Data Global Leasing                                 690.43                 0.00              0.00
  3            First Data Global Leasing                                 690.43                 0.00              0.00
  4U           Illinois Department of Revenue Bankruptcy              82,762.18                 0.00              0.00
               Section
  5            Capital One, N.A.                                       1,995.56                 0.00              0.00
  6            PYOD, LLC its successors and assigns as                 1,589.42                 0.00              0.00
               assignee
  7            PYOD, LLC its successors and assigns as                15,355.09                 0.00              0.00
               assignee
  8            Portfolio Recovery Associates, LLC                        694.96                 0.00              0.00
  9            Midland Funding, LLC                                   12,739.09                 0.00              0.00
 10            Midland Funding, LLC                                    2,391.74                 0.00              0.00
 11            Midland Funding, LLC                                    1,112.62                 0.00              0.00
 12            Midland Funding, LLC                                      379.80                 0.00              0.00
 13            Directv, LLC                                              415.89                 0.00              0.00

  UST Form 101-7-TFR (05/1/2011)
           Case 16-34911         Doc 39      Filed 11/08/18 Entered 11/08/18 10:17:48                 Desc Main
                                              Document     Page 10 of 10




                            Total to be paid for timely general unsecured claims:         $                  0.00
                            Remaining balance:                                            $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
